DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1 and 13 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 04/02/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a marine data collection unit, a phase information calculation unit, a communication schedule management unit and a communication unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The structure described in the specification par[0077] for the marine data collection unit is described as a hardware circuitry that is technically equivalent to a sensor.
The structure described in the specification par[0079] for the phase information calculation unit is described as a hardware circuitry that is technically equivalent to a microprocessor with a phase calculator feature.
The structure described in the specification par[0080] for the communication schedule management unit is described as a hardware circuitry that is technically equivalent to a microprocessor with a scheduling timing feature.
The structure described in the specification par[0088] for the communication unit is described as a hardware transmitter.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the communication-available time" in lines 4, 5-6. It is unclear and indefinite to which communication-available time is referring to? Is it the communication-available time that is associated with the marine data that is transmitted to the marine data collection apparatus? Or is it the communication-available time corresponding to a subsequent period?.
Claim 18 recites the limitation "the communication-available time" in lines 4, 5-6. It is unclear and indefinite to which communication-available time is referring to? Is it the communication-available time that is associated with the marine data that is transmitted to the marine data collection apparatus? Or is it the communication-available time corresponding to a subsequent period?.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vosburgh (US8653967B1) in view of Kusters, JR. et al. (US2019/0161152A1) hereafter Kusters, and further in view of Osburn, III (US8019546B1) hereafter Osburn.
Regarding claim 1, Vosburgh discloses a maritime Internet-of-Things (IoT) device (fig 2, 3:100, col 7 ln 43-46: wherein the buoy 100 is technically equivalent to the maritime Internet-of-Things (IoT) device), comprising:
a marine data collection unit for collecting marine data including at least one of ocean state information and service application data using one or more sensors (fig 3:120 and fig 4; col 8 ln 40-44, col 8 ln 45-48, col 8 ln 62-67: wherein the operational sensor 150 and the local condition sensor 152 are technically equivalent to collecting units that acquire informations about the ocean state and service application data);
a communication schedule management unit (fig 3:130, col 9 ln 54-61) for generating communication-scheduling information including communication-available time information (fig 3:130, col 9 ln 54-61), which indicates a time during which communication with a marine data collection apparatus is available (col 11 ln 34-44: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC is delimited by a clear path time (CPT), which is defined as a time when a signal path P from the antenna 136 to the receiver 52 is determined or predicted by the buoy 100 to be substantially clear of obstructions (e.g., the wave B) as illustrated in FIG. 6); and
a communication unit (fig 3:134&136, col 9 ln 62-67, col 10 ln 7-13) for transmitting the marine data including at least one of the ocean state information and the service application data to the marine data collection apparatus during a communication-available time (fig 2:52; col 11 ln 35-56: wherein the receiver 52 is technically equivalent to the marine data collection apparatus).
Vosburgh does not explicitly disclose the maritime IoT device comprising:  a phase information calculation unit for analyzing the collected marine data and then generating phase information and period information of waves; and a communication schedule management unit for generating communication-scheduling information based on the phase information and the period information.
Kusters discloses the maritime IoT device comprising:  a phase information calculation unit for analyzing the collected marine data and then generating phase information and period information of waves (fig 1:102, par[0020], [0021]: the wave component generator 102 is configured to receive the radar data from the radar 108 and generate the ocean wave components that are numerical representations of wave characteristics, and thus can include numerical representations of the wave height (e.g., amplitude) and wave timing (e.g. phase) of discrete wave frequencies and directions on a portion of the water surface, with phase-resolved ocean surface heights can be combined with time geographic (i.e., spatiotemporal) location information of the forecasted waves along with direction, period); and a communication schedule management unit for generating communication-scheduling information based on the phase information and the period information (par[0030], [0047], [0063]).
One of ordinary skill in the art would be aware of both the Vosburgh and the Kusters references since both pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the phase and period information of waves as disclosed by Kusters to gain the functionality of providing accurate, near real-time forecasting of ocean waves to users in order to improve the efficiency and safety of a variety of ship operations.
Vosburgh in view of Kusters does not explicitly disclose the maritime loT device sets itself to a sleep mode and sets itself to an active mode when a predetermined period has elapsed and the communication-available time arrives.
Osburn discloses the maritime loT device sets itself to a sleep mode and sets itself to an active mode when a predetermined period has elapsed and the communication-available time arrives (col 8 ln 61-67, col 9 ln 1-8: The buoy can be set to wake up periodically, or be woken up by telephone. The buoy can be put to sleep periodically as well.  Very little power is required by the buoy when the buoy is asleep. As an example, the buoy in sleep mode can be configured to enter sleep mode by software logic and can be awakened upon return of power, an alarm clock setting, or modem ring indication).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters and Osburn references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the sleeping mode feature as disclosed by Osburn to gain the functionality of providing a low cost maintenance and a long lifetime operability of the IoT device with very little power that is required when the IoT device is asleep, and the IoT device can be powered for 10 years on the one battery.

Regarding claim 2, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 1, wherein the communication schedule management unit determines, based on a distance to the marine data collection apparatus and height information of the marine data collection apparatus (Vosburgh col 11 ln 35-56, col 13 ln 58-67), whether the marine data collection apparatus falls within a range of a radiation angle of the maritime IoT device (Vosburgh col 11 ln 35-56, col 13 ln 58-67: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC may be further assessed with reference to, delimited by, or modified by a desirable tilt time (DTT), a sensor threshold value (STV) event and/or a local sea state representation), and generates the communication-scheduling information based on whether the marine data collection apparatus falls within the range of the radiation angle (Vosburgh col 11 ln 35-56, col 13 ln 58-67: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC may be further assessed with reference to, delimited by, or modified by a desirable tilt time (DTT), a sensor threshold value (STV) event and/or a local sea state representation. DTT is defined as a time when the orientation of the buoy 100 provides an antenna pattern of the antenna 136 that is oriented desirably (in direction and/or inclination) with respect to the receiver 52.  STV event is defined as a sensor level of a local condition sensor 152 that exceeds a threshold indicating the signal path P is clear. Sea state representation is defined as a statistical representation of the height, length and/or slope of an adjacent wave B).

Regarding claim 3, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 2, wherein the communication schedule management unit is configured to, when the phase information of waves indicates a top and the marine data collection apparatus falls within the range of the radiation angle (Vosburgh col 12 ln 35-39, , col 12 ln 40-42, col 13 ln 4-17), determine that a corresponding time is the communication-available time (Vosburgh col 12 ln 35-39, , col 12 ln 40-42, col 13 ln 4-17, col 13 ln 58-67: The controller 120 predicts the clear path time by estimating at least one future period of WATC or CPT responsive to or corresponding to the wave heights or wave face slopes of waves B proximate the buoy 100.  Wave height may be estimated by calculating vertical excursion of the buoy (e.g., from measurements of acceleration, tilt and/or time). One estimating method includes sampling sensor signals from the local condition sensor 152 during a sampling period to estimate vertical excursion of the buoy 100, or to derive a statistical representation of wave heights for that period and temporally proximate periods).

Regarding claim 4, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 1, wherein the communication schedule management unit is configured to compare a required transmission time (Vosburgh col 12 ln 35-39, , col 12 ln 40-42, col 13 ln 4-17, col 13 ln 58-67), which is a time required in order to transmit the marine data (Vosburgh col 13 ln 4-17, col 13 ln 58-67), with the communication-available time after generation of the communication-scheduling information (Vosburgh col 13 ln 4-17, col 13 ln 58-67), and to fragment the marine data when the required transmission time is longer than the communication-available time (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28).

Regarding claim 5, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 4, wherein the communication unit transmits a first frame of the fragmented marine data during the communication-available time (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28: The controller 120 adapts the transmission by segmenting the message into a plurality of message segments and transmitting the message segments at spaced apart times during WATCs) and transmits remaining fragmented marine data after the first frame during a communication-available time corresponding to a subsequent period (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28: The controller 120 adapts the transmission by segmenting the message into a plurality of message segments and transmitting the message segments at spaced apart times during WATCs. The segments can be constructed and emitted to provide transmissions that can be predictably completed during each of the respective WATCs).

Regarding claim 6, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 5, wherein the communication schedule management unit generates the communication-scheduling information such that a transmission time that is a time during which the marine data is to be transmitted is located at a center of the communication-available time, or sets the transmission time to a time after lapse of a guard time from the communication-available time (Vosburgh col 12 ln 22-34, col 13 ln 4-17: The controller 120 determines or predicts the presence of a clear transmission path P by determining when the buoy 100 is proximate the top C of a wave B, referred to herein as a top center time).

Regarding claim 7, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 1, wherein the communication schedule management unit waits for data to be received from the marine data collection apparatus for a reception-waiting time including the communication-available time (Vosburgh col 15 ln 56-65: The buoy 100 operates in response to a prescribed lapse of time or arrival of a prescribed time.  For example, the buoy 100 may begin emitting communications signals or "wake up" to receive communications signals at a pre-programmed time.  In some cases, the buoy 100 operates in response to a detected signal (e.g., an interrogation or command signal)).

Regarding claim 13, Vosburgh discloses a marine data transmission method performed by a maritime Internet-of-Things (IoT) device, comprising:
collecting marine data including at least one of ocean state information and service application data using one or more sensors (fig 3:120 and fig 4; col 8 ln 40-44, col 8 ln 45-48, col 8 ln 62-67: wherein the operational sensor 150 and the local condition sensor 152 are technically equivalent to collecting units that acquire informations about the ocean state and service application data);
generating communication-scheduling information including communication-available time information(fig 3:130, col 9 ln 54-61), which indicates a time during which communication with a marine data collection apparatus is available (col 11 ln 34-44: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC is delimited by a clear path time (CPT), which is defined as a time when a signal path P from the antenna 136 to the receiver 52 is determined or predicted by the buoy 100 to be substantially clear of obstructions (e.g., the wave B) as illustrated in FIG. 6); and
transmitting the marine data including at least one of the ocean state information and the service application data to the marine data collection apparatus during a communication-available time (fig 2:52; col 11 ln 35-56: wherein the receiver 52 is technically equivalent to the marine data collection apparatus).
Vosburgh does not explicitly disclose a marine data transmission method performed by a maritime IoT device, comprising: analyzing the collected marine data and then generating phase information and period information of waves; and generating communication-scheduling information based on the phase information and the period information.
Kusters discloses a marine data transmission method performed by a maritime IoT device, comprising: analyzing the collected marine data and then generating phase information and period information of waves (fig 1:102, par[0020], [0021]: the wave component generator 102 is configured to receive the radar data from the radar 108 and generate the ocean wave components that are numerical representations of wave characteristics, and thus can include numerical representations of the wave height (e.g., amplitude) and wave timing (e.g. phase) of discrete wave frequencies and directions on a portion of the water surface, with phase-resolved ocean surface heights can be combined with time geographic (i.e., spatiotemporal) location information of the forecasted waves along with direction, period); and generating communication-scheduling information based on the phase information and the period information (par[0030], [0047], [0063]).
One of ordinary skill in the art would be aware of both the Vosburgh and the Kusters references since both pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the phase and period information of waves as disclosed by Kusters to gain the functionality of providing accurate, near real-time forecasting of ocean waves to users in order to improve the efficiency and safety of a variety of ship operations.
Vosburgh in view of Kusters does not explicitly disclose the maritime loT device sets itself to a sleep mode and sets itself to an active mode when a predetermined period has elapsed and the communication-available time arrives.
Osburn discloses the maritime loT device sets itself to a sleep mode and sets itself to an active mode when a predetermined period has elapsed and the communication-available time arrives (col 8 ln 61-67, col 9 ln 1-8: The buoy can be set to wake up periodically, or be woken up by telephone. The buoy can be put to sleep periodically as well.  Very little power is required by the buoy when the buoy is asleep. As an example, the buoy in sleep mode can be configured to enter sleep mode by software logic and can be awakened upon return of power, an alarm clock setting, or modem ring indication).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters and Osburn references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the sleeping mode feature as disclosed by Osburn to gain the functionality of providing a low cost maintenance and a long lifetime operability of the IoT device with very little power that is required when the IoT device is asleep, and the IoT device can be powered for 10 years on the one battery.

Regarding claim 14, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 13, wherein generating the communication-scheduling information comprises:
determining, based on a distance to the marine data collection apparatus and height information of the marine data collection apparatus (Vosburgh col 11 ln 35-56, col 13 ln 58-67), whether the marine data collection apparatus falls within a range of a radiation angle of the maritime IoT device (Vosburgh col 11 ln 35-56, col 13 ln 58-67: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC may be further assessed with reference to, delimited by, or modified by a desirable tilt time (DTT), a sensor threshold value (STV) event and/or a local sea state representation.; and 
generating the communication-scheduling information based on whether the marine data collection apparatus falls within the range of the radiation angle (Vosburgh col 11 ln 35-56, col 13 ln 58-67: The communications buoy 100 provides for radio communication during selected temporal periods that are windows of adequate transmission conditions (WATCs) with respect to local conditions.  The communications buoy 100 may alter or regulate the radio communication during the WATC. Each WATC may be further assessed with reference to, delimited by, or modified by a desirable tilt time (DTT), a sensor threshold value (STV) event and/or a local sea state representation. DTT is defined as a time when the orientation of the buoy 100 provides an antenna pattern of the antenna 136 that is oriented desirably (in direction and/or inclination) with respect to the receiver 52.  STV event is defined as a sensor level of a local condition sensor 152 that exceeds a threshold indicating the signal path P is clear. Sea state representation is defined as a statistical representation of the height, length and/or slope of an adjacent wave B).

Regarding claim 15, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 14, wherein generating the communication-scheduling information is configured to, when the phase information of waves indicates a top and the marine data collection apparatus falls within the range of the radiation angle (Vosburgh col 12 ln 35-39, , col 12 ln 40-42, col 13 ln 4-17), determine that a corresponding time is the communication-available time (Vosburgh col 12 ln 35-39, , col 12 ln 40-42, col 13 ln 4-17, col 13 ln 58-67: The controller 120 predicts the clear path time by estimating at least one future period of WATC or CPT responsive to or corresponding to the wave heights or wave face slopes of waves B proximate the buoy 100.  Wave height may be estimated by calculating vertical excursion of the buoy (e.g., from measurements of acceleration, tilt and/or time). One estimating method includes sampling sensor signals from the local condition sensor 152 during a sampling period to estimate vertical excursion of the buoy 100, or to derive a statistical representation of wave heights for that period and temporally proximate periods).

Regarding claim 16, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 13, further comprising: 
comparing a required transmission time (Vosburgh col 12 ln 35-39,, col 12 ln 40-42, col 13 ln 4-17, col 13 ln 58-67), which is a time required in order to transmit the marine data (Vosburgh col 13 ln 4-17, col 13 ln 58-67), with the communication-available time after generation of the communication-scheduling information (Vosburgh col 13 ln 4-17, col 13 ln 58-67); and 
fragmenting the marine data when the required transmission time is longer than the communication-available time (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28).

Regarding claim 17, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 16, wherein transmitting the marine data is configured to transmit a first frame of the fragmented marine data during the communication-available time (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28: The controller 120 adapts the transmission by segmenting the message into a plurality of message segments and transmitting the message segments at spaced apart times during WATCs) and transmit remaining fragmented marine data after the first frame during a communication-available time corresponding to a subsequent period (Vosburgh col 14 ln 3-7, col 14 ln 18-22, col 14 ln 23-28: The controller 120 adapts the transmission by segmenting the message into a plurality of message segments and transmitting the message segments at spaced apart times during WATCs. The segments can be constructed and emitted to provide transmissions that can be predictably completed during each of the respective WATCs).

Regarding claim 18, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 17, wherein generating the communication-scheduling information is configured to generate the communication scheduling information such that a transmission time that is a time during which the marine data is to be transmitted is located at a center of the communication-available time or to set the transmission time to a time after lapse of a guard time from the communication-available time (Vosburgh col 12 ln 22-34, col 13 ln 4-17: The controller 120 determines or predicts the presence of a clear transmission path P by determining when the buoy 100 is proximate the top C of a wave B, referred to herein as a top center time).

Regarding claim 19, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 13, further comprising waiting for data to be received from the marine data collection apparatus for a reception waiting time including the communication-available time (Vosburgh col 15 ln 56-65: The buoy 100 operates in response to a prescribed lapse of time or arrival of a prescribed time.  For example, the buoy 100 may begin emitting communications signals or "wake up" to receive communications signals at a pre-programmed time.  In some cases, the buoy 100 operates in response to a detected signal (e.g., an interrogation or command signal)).

2.	Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vosburgh in view of Kusters and Osburn, in view of Rockwood et al. (US2005/0114650A1) hereafter Rockwood, and further in view of Brizard et al. (US2014/0301161A1) hereafter Brizard.
Regarding claim 8, Vosburgh in view of Kusters and Osburn discloses the maritime IoT device of claim 2, wherein the communication unit sends a network connection request message (Vosburgh col 15 ln 56-65: The buoy 100 operates in response to a prescribed lapse of time or arrival of a prescribed time.  For example, the buoy 100 may begin emitting communications signals or "wake up" to receive communications signals at a pre-programmed time.  In some cases, the buoy 100 operates in response to a detected signal (e.g., an interrogation or command signal)) including the phase information and the period information to the marine data collection apparatus to which the marine data is to be transmitted (Kusters par[0020], [0021]). 
Vosburgh in view of Kusters and Osburn does not explicitly disclose the maritime IoT device, wherein the communication unit receives a network connection permission message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus.
Rockwood discloses the maritime IoT device, wherein the communication unit receives a network connection permission message (fig 1:22, par[0039], [0062]).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters, Osburn and Rockwood references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the connection permission as disclosed by Rockwood to gain the functionality of allocating enrollment, authentication, or permission responsibilities between distributed and centralized infrastructures for improving the security, promoting uniformity and reliability of the system.
Vosburgh in view of Kusters, Osburn and Rockwood does not explicitly disclose the maritime IoT device, wherein the communication unit receives a message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus.
Brizard discloses the maritime IoT device, wherein the communication unit receives a message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus (par[0040], [0041], [0042]: The AUV 350 receives the geographical locations of the underwater bases).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters, Osburn, Rockwood and Brizard references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the connection permission as disclosed by Brizard to gain the functionality of adjusting in real-time, based on the geographical locations of the maritime IoT device while moving toward a target position, and exhibiting high accuracy and long range performance in both positioning and telemetry modes.

Regarding claim 20, Vosburgh in view of Kusters and Osburn discloses the marine data transmission method of claim 14, further comprising:
sending a network connection request message including the phase information and the period information to the marine data collection apparatus to which the marine data is to be transmitted (Vosburgh col 15 ln 56-65: The buoy 100 operates in response to a prescribed lapse of time or arrival of a prescribed time.  For example, the buoy 100 may begin emitting communications signals or "wake up" to receive communications signals at a pre-programmed time.  In some cases, the buoy 100 operates in response to a detected signal (e.g., an interrogation or command signal)) including the phase information and the period information to the marine data collection apparatus to which the marine data is to be transmitted (Kusters par[0020], [0021]). 
Vosburgh in view of Kusters and Osburn does not explicitly disclose the marine data transmission method, further comprising: receiving a network connection permission message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus.
Rockwood discloses the marine data transmission method, further comprising: receiving a network connection permission message (fig 1:22, par[0039], [0062]).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters, Osburn and Rockwood references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the connection permission as disclosed by Rockwood to gain the functionality of allocating enrollment, authentication, or permission responsibilities between distributed and centralized infrastructures for improving the security, promoting uniformity and reliability of the system.
Vosburgh in view of Kusters, Osburn and Rockwood does not explicitly disclose the marine data transmission method, further comprising: receiving a message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus.
Brizard discloses the marine data transmission method, further comprising: receiving a message including at least one of location information and the height information of the marine data collection apparatus from the marine data collection apparatus (par[0040], [0041], [0042]: The AUV 350 receives the geographical locations of the underwater bases).
One of ordinary skill in the art would be aware of the Vosburgh, Kusters, Osburn, Rockwood and Brizard references since all pertain to the field of maritime systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the maritime IoT device of Vosburgh to implement the connection permission as disclosed by Brizard to gain the functionality of adjusting in real-time, based on the geographical locations of the maritime IoT device while moving toward a target position, and exhibiting high accuracy and long range performance in both positioning and telemetry modes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685